Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 7th, 2022.
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on January 7th, 2022, acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “glass spacers (1) are arranged between a base plate (4) and a cover plate (4)”, but it is not clear if the base plate and cover plate are meant to refer to the same structure. Although the claim references a base plate and a cover plate, that the claim uses the numeral (4) for both technically implies that the same structure has two separate names. However, if this is the case, it is not clear how spacers can be arranged between a single plate. In the interest of compact prosecution, the claim will be interpreted as reciting a base plate and a cover plate.
Claim 1 recites “the vertical or longitudinal edge region”, but there is no antecedent basis for this limitation. In the interest of compact prosecution, the phrase will be interpreted as “a vertical or longitudinal edge region”.
Claim 1 recites “the door”, but there is no antecedent basis for this limitation. The first line of the claim recites “multi-pane doors”, but it is not clear if “the door” is one of the multi-pane doors, and furthermore, which of the doors is meant by “the door”. In the interest of compact prosecution, the phrase will be interpreted as “a door”.
Claim 1 recites “the upper horizontal or transverse edge region”, but there is no antecedent basis for this limitation. In the interest of compact prosecution, the phrase will be interpreted as “an upper horizontal or transverse edge region”.
Claim 1 recites “the lower or in both horizontal or transverse edge regions”, but there is no antecedent basis for this limitation. Furthermore, it is not clear if the term “both” is referencing a combination of a horizontal edge region and a traverse edge region, or if the claim can be met with two horizontal edge regions or two transverse edge regions. In the interest of compact prosecution, the phrase will be interpreted as “a lower or in two horizontal or transverse edge regions”.
Claim 1 recites “at the four corner points”, but there is no antecedent basis for this limitation. In the interest of compact prosecution, the phrase will be interpreted as “at four corner points”.
Claim 1 initially uses the numeral “(1)” to reference glass spacers, but later in the claim, the numeral “(1)” is redefined to mean vertical spacers. Further in the claim, the interpretation of numeral “(1)” shifts again to mean “the vertical or longitudinal glass spacers”. It is not clear if the numeral “(1)” should be interpreted as glass spacers, or instead as vertical spacers, or even vertical or longitudinal glass spacers. In the interest of compact prosecution, the numeral “(1)” will be interpreted as referring to glass spacers.
Claim 1 initially uses the numeral “(2)” to reference aluminum or plastic spacers, but later in the claim, the numeral “(2)” is redefined to mean horizontal spacers. It is not clear if the numeral “(2)” should be interpreted as aluminum or plastic spacers, or instead as horizontal spacers. In the interest of compact prosecution, the numeral “(2)” will be interpreted as referring to aluminum or plastic spacers.
Claim 1 initially uses the numeral “(3)” to mean a lamination layer, but it is later redefined to mean an ethylene-vinyl acetate copolymer, and then further redefined to a laminating layer. It is not clear which of these structures the numeral “(3)” is actually referring to. In the interest of compact prosecution, the numeral “(3)” will be interpreted as referring to a lamination layer.
Claim 1 initially uses the numeral “(4)” to mean a base plate, but the claim later redefines the numeral to mean a cover plate, and then again to a base pane, and then again to a cover pane. It is not clear which of these structures the numeral “(4)” is actually referring to. In the interest of compact prosecution, the numeral “(4)” will be interpreted as referring to a base plate.
Claim 1 recites “on abutment or overlapping”, which is grammatically incorrect in such a manner as to render the claim indefinite. After the term “on” should be a noun (i.e., such as an abutment or an overlap, to form a phrase such as “are on an abutment or an overlap”). However, “overlapping” is not a noun. It is possible that a term has been omitted (i.e., as written, one would expect an additional term after “overlapping”). In the interest of compact prosecution, the phrase will be interpreted as “are on an abutment or an overlap”.
Claim 1 recites the phrase “the pane edge”, but there is no antecedent basis for this limitation. Furthermore, if a pane is assumed to have a particular shape, which therefore has multiple edges, it is not clear which hypothetical edge the claim would be preferring to. In the interest of compact prosecution, “the pane edge” will be interpreted as “a pane edge”.
Claim 1 recites “particularly preferably set back by 1 mm”, but this phrase renders the claim indefinite. It is not clear if this limitation should be interpreted as equivalent to “optionally set back by 1 mm”, as the phrase “particularly preferably” suggests a stronger tendency to select this feature than “optionally”. In the interest of compact prosecution, the phrase will be interpreted as “optionally set back by 1 mm”.
Claim 1 recites “the transverse ends”, but there is no antecedent basis for this limitation. In the interest of compact prosecution, “the transverse ends” will be interpreted as “transverse ends”.
Claims 2-11 are additionally rejected as indefinite due to dependence on indefinite claim 1.
Claims 2-11 recite the phrase “[i]nsulating glass elements according to claim 1” (i.e., plural glass elements), but claim 1 recites “[i]nsulating glass element” (i.e., a single glass element). Claim 1 is drawn to an insulating glass element, but claims 2-11 are written as if claim 1 is drawn to multiple insulating glass elements. In the interest of compact prosecution, claims 2-11 will be interpreted as reciting an insulating glass element.
Claim 2 recites “preferably cut from a soda-lime glass”, but due to the inclusion of the term “preferably”, it is not clear whether or not this limitation is positively recited. In the interest of compact prosecution, the claim will be interpreted as reciting “optionally cut from a soda-lime glass”.
Claim 4 provides multiple definitions for the numeral “(3)”, but it is not clear which definition should be taken. In the interest of compact prosecution, the numeral “(3)” will be interpreted as a laminating layer.
Claim 5 redefines the numeral “(4)” to mean glass panes. It is not clear if this definition should be used, or a definition from preceding claim 1. In the interest of compact prosecution, the numeral “(4)” will be interpreted as referring to a base plate.
Claim 6 recites “the ends”, but there is no antecedent basis for this limitation. In the interest of compact prosecution, “the ends” will be interpreted as “ends”.
Claims 6-9 and 10 redefine the numeral “(3)” to mean an ethylene-vinyl copolymer lamination layer. It is not clear if the definition from claim 1 should be replaced with this definition. In the interest of compact prosecution, the numeral “(3)” will be interpreted as referring to a laminating layer.
Claim 7 recites “the gaps or joints”, but there is no antecedent basis for this limitation. In the interest of compact prosecution, “the gaps or joints” will be interpreted as “gaps or joints”.
Claim 8 recites “the edge”, but there is no antecedent basis for this limitation. In the interest of compact prosecution, “the edge” will be interpreted as “an edge”.
Claim 8 recites “the pane”, but there is no antecedent basis for this limitation. In the interest of compact prosecution, “the pane” will be interpreted as “a pane”.
Claim 9 uses the phrase “their transverse ends”, but it is not clear if the phrase is attempting to refer to transverse ends of the spacers or the two opposite longitudinal end surfaces. In the interest of compact prosecution, “their transverse ends” will be interpreted as referencing the two opposite longitudinal end surfaces.
Claim 9 recites the phrase “at least between 0.5 and 1.5 mm, particularly preferably 1 mm”, but this phrase recites a range within a range. It is not clear which range limits the scope of the claim. In the interest of compact prosecution, the claim will be interpreted as reciting “between 0.5 and 1.5 mm”.
Claim 9 recites “the horizontal or transverse edge” and “the pane”, but there is no antecedent basis for either of these limitations. In the interest of compact prosecution, these two respective phrases will be interpreted as “a horizontal or transverse edge” and “a pane”.
Claim 10 redefines the numeral “(1)” to mean horizontal or transverse glass spacers, then again to vertical or longitudinal glass spacers, and then again back to horizontal or transverse glass spacers. The numeral “(1)” is then used to reference a single horizontal or transverse glass spacer. In the interest of compact prosecution, the numeral “(1)” will be interpreted as glass spacers.
Claim 10 recites “the transverse ends”, “the horizontal or transverse edge”, and “the pane”. However, each of these phrases lack antecedent basis. In the interest of compact prosecution, the above phrases will be interpreted, respectively, as “transverse ends”, “a horizontal or transverse edge”, and “a pane”.
Claim 11 recites “the region”, but there is no antecedent basis for this limitation. In the interest of compact prosecution, the claim will be interpreted as reciting “a region”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Boucher et al (WO 2016/091954 A1) in view of Beresford et al (US 2012/0090253 A1). Boucher is read from its English language equivalent US 2017/0362882 A1.
With regards to claim 1, Boucher discloses an insulating glass building window comprising individual spacers 2 arranged between two glass sheets 11 (one of which is considered a base plate, and the other a cover plate) (Boucher: Figs. 2 and 4; para. [0001], [0016], and [0019]). Each of the individual spacers are positioned such that they extend along an edge of the glass sheets (i.e., in a longitudinal edge region) and transverse to an edge perpendicular to the longitudinal edge (i.e., a transverse edge region) (Boucher: Fig. 4). The Examiner notes that any edge of a glass pane is both longitudinal and transverse, and therefore, the claim language is rather broad. Each of the spacers are furthermore arranged between what are considered longitudinal spacers at transverse ends of the spacers, as each spacer is at an end of an individual glass sheet 11a, the two formed ends being transverse to each other (Boucher: Fig. 4). In addition, the spacers are depicted as above said transverse ends, as they are above the lower-most glass sheet 11 (Boucher: Fig. 4). Furthermore, the spacers are made from an organic resin such as polyvinyl chloride (i.e., a plastic) (Boucher: para. [0022] and [0037]). The structure of Boucher further comprises a sealing joint (i.e., lamination layer) made from ethylene vinyl acetate copolymer, the sealing joint depicted as being arranged at four corner points from each of the spacers, the lamination layer overlapping the spacers (Boucher: Fig. 4; para. [0029]). The Examiner further notes that the phrase “for multi-pane doors with transparent edge seal for use in shop fitting, refrigerated cabinet construction and special showcase construction” is an intended use, and since the structure of Boucher is an edge seal for use in a window, it is not seen how it is not capable of meeting the rather broadly-recited intended use. Boucher further teaches that the positioning of the individual sealing joints (which are depicted as including spacers) is such that the stiffness, gas tightness, and moisture tightness are optimized (Boucher: para. [0027]). Therefore, the distance between the spacers and edge of the base pane and cover pane would have been obvious for a person of ordinary skill to have optimized, with the motivation of providing an optimal stiffness, gas tightness, and moisture tightness (Boucher: para. [0027]). See MPEP 2144.05.
Although the spacers of Boucher include plastic spacers, Boucher does not teach the further inclusion of glass spacers (though based on the rather broad claim language, substituting any one of the plastic spacers for a glass spacer would be sufficient to meet the claimed structure).
Beresford discloses a spacer bar made of toughened glass (Beresford: abstract; para. [0001]; claim 1). The spacer bar of Beresford is incorporated into a configuration analogous to both the structure of Boucher and the structure of the claims (i.e., located between two glazing panels at an edge, the bar extending longitudinally and transversely with respect to the edges of the glazing panels) (Beresford: Figs. 5 and 6; para. [0026]). Similarly, Beresford further discloses the use of adhesive (i.e., a lamination layer) along the four corners of its spacer bar (Beresford: Fig. 6; para. [0026]). Beresford teaches glass spacer bars as known for their ability to withstand externally applied forces such as differential air pressure (Boucher: abstract; para. [0006]). Boucher and Beresford are analogous art in that they are related to the same field of endeavor of glazing panels comprising spacers located at edge regions thereof. A person of ordinary skill would have found it obvious to have substituted the glass spacer of Beresford for at least one of the plastic spacers in the configuration of Boucher, in order to provide improved ability to withstand externally applied forces such as air pressure (Boucher: abstract; para. [0006]).
With regards to claim 2, it is noted that the presence of soda-lime glass is not positively recited. In the interest of compact prosecution, it is noted that the phrase “cut from a soda-lime glass” constitutes product-by-process language. Such language does not limit the claim to the recited steps, but rather, only the structures implied. See MPEP 2113. In the present case, it is not seen how the step of cutting provides a particular structure. Furthermore, glass which is cut from soda-lime glass does not necessarily imply that the final glass structure formed is soda-lime glass. Technically, a glass element which is cut from soda-lime glass, and then undergoes a chemical toughening process would still meet the present claim (as would be the case with the toughened glass of Beresford) (Beresford: claim 1).
With regards to claim 3, the phrase “are ground” constitutes product-by-process language. Such language does not limit the claim to the recited steps, but rather, only the structures implied. See MPEP 2113. In the present case, it is not seen how the step of grinding (i.e., implied by the phrase “are ground”) provides a particular structure, other than the polished breaking edge already recited in the claim. Beresford teaches its glass spacer bar as having a chamfered edge, which, as best understood, is the structure implied by the claim (Beresford: Fig. 1; para. [0021]). A person of ordinary skill in the art would have found it obvious to have incorporated the chamfer into the glass spacer bar of the prior art in order to enable fixing of an adhesive sealant, thereby enabling the formation of a seal (Beresford: para. [0007]-[0012]). With regards to the claimed seam of 0.5 mm, Beresford notes that in the practice of its invention, the spacer bars are positioned and dimensioned to form a desired peripheral channel such that a seal is formed (Beresford: para. [0024]). In other words, formation of dimensional features such as a seam according to the claim is considered routine by Beresford in the regular practice of its invention (Beresford: para. [0024]). A person of ordinary skill would have therefore found it obvious to have optimized the seam dimension of the prior art spacer bar, based on the explicit instruction to adjust such a feature, in order to provide an optimal seam (Beresford: para. [0024]). See MPEP 2144.05.
With regards to claim 4, Beresford teaches that the sealant (i.e., sealant thickness, or in the case of Boucher, the ethylene vinyl acetate layer thickness) such that it fills the recesses defined by the spacer bars and glass panels, which in turn are routinely positioned and dimensioned (Beresford: para. [0003]-[0008] and [0024]). Therefore, the dimensions of the sealant would have been obvious for a person of ordinary skill to optimize, over the course of the regular practice of the invention of Beresford. Furthermore, based on the depiction of the sealant of both Boucher and Beresford, it is understood that the sealant is in the form of a film (Boucher: Fig. 4; Beresford: Figs. 5 and 6).
With regards to claim 5, Boucher depicts its laminating layer as on the spacers and between the class panes and the spacers (Boucher: Fig. 4). Furthermore, based on the depiction of the sealant of Boucher, it is understood that the sealant is in the form of a film (Boucher: Fig. 4).
With regards to claim 6, Boucher depicts the plastic spacers as sealed with the ethylene vinyl acetate copolymer lamination layer (see above discussion).
With regards to claim 7, Boucher depicts the ethylene vinyl acetate copolymer lamination layer as present in a gap in which vertical individual joint 7 is situated, the gap being between the plastic and glass spacers (i.e., between two spacers) (Boucher: Fig. 4; para. [0019]).
With regards to claim 8, Boucher depicts the ethylene vinyl acetate copolymer laminating layer as adhering to two opposite longitudinal surfaces of the spacers (Boucher: Fig. 4). The claimed phrase “semi-finished product” is rather broad, as technically, that the assembly of Boucher is depicted as having not yet been installed into a building means that it is a “semi-finished product”. With regards to the claimed spacer positions relative to the edges of the base pane, Beresford notes that in the practice of its invention, the spacer bars are positioned and dimensioned to form a desired peripheral channel such that a seal is formed (Beresford: para. [0024]). In other words, adjustment of feature position such as the position of the spacers relative to the glass panes is considered routine by Beresford in the regular practice of its invention (Beresford: para. [0024]). A person of ordinary skill would have therefore found it obvious to have optimized the location of the prior art spacers based on the explicit instruction to adjust such a feature, in order to provide an optimal spacer position (Beresford: para. [0024]). See MPEP 2144.05.
With regards to claim 9, Boucher depicts the ethylene vinyl acetate copolymer laminating layer as adhering to two opposite longitudinal surfaces of the spacers (Boucher: Fig. 4). The claimed phrase “semi-finished product” is rather broad, as technically, that the assembly of Boucher is depicted as having not yet been installed into a building means that it is a “semi-finished product”. With regards to the claimed spacer end positions relative to the edges of the base pane, Beresford notes that in the practice of its invention, the spacer bars are positioned and dimensioned to form a desired peripheral channel such that a seal is formed (Beresford: para. [0024]). In other words, adjustment of feature position such as the position of the spacers relative to the glass panes is considered routine by Beresford in the regular practice of its invention (Beresford: para. [0024]). A person of ordinary skill would have therefore found it obvious to have optimized the location of the prior art spacer ends based on the explicit instruction to adjust such a feature, in order to provide an optimal spacer position (Beresford: para. [0024]). See MPEP 2144.05.
With regards to claim 10, Boucher depicts the ethylene vinyl acetate copolymer laminating layer as adhering to two opposite longitudinal surfaces of the spacers above and below transverse ends to a maximum side thereof (Boucher: Fig. 4). The claimed phrase “semi-finished product” is rather broad, as technically, that the assembly of Boucher is depicted as having not yet been installed into a building means that it is a “semi-finished product”. With regards to the claimed spacer positions relative to the edges of the base pane, Beresford notes that in the practice of its invention, the spacer bars are positioned and dimensioned to form a desired peripheral channel such that a seal is formed (Beresford: para. [0024]). In other words, adjustment of feature position such as the position of the spacers relative to the glass panes is considered routine by Beresford in the regular practice of its invention (Beresford: para. [0024]). A person of ordinary skill would have therefore found it obvious to have optimized the location of the prior art spacers based on the explicit instruction to adjust such a feature, in order to provide an optimal spacer position (Beresford: para. [0024]). See MPEP 2144.05.
With regards to claim 11, there exists an individual joint 7 having a structural function (i.e., a structural element) in between the spacers and the transverse pane edge of the upper glass pane (Boucher: Fig. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783